United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 29, SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota 0-20820 41-1448495 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 1106 Palms Airport Drive Las Vegas, Nevada (Address of Principal Executive Offices) 89119-3720 (Zip Code) Registrant’s telephone number, including area code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On Monday, September 29, 2008, Shuffle Master, Inc. (NASDAQ National Market: SHFL) (either the “Company,” “we” or “our”) cash settled, at a discount, approximately $20.4 million of our 1.25% Contingent Convertible Senior Notes (the “Notes”) through borrowings on our $100.0 million senior secured revolving credit facility.We now have approximately $40.0 million of Notes outstanding.We expect that these remaining Notes will be put to us on April 15, 2009.Our net debt has been reduced significantly to less than $115.0 million.This compares to approximately $200.0 million prior to the execution of our refinancing plan as more fully discussed in our quarterly report on Form 10-Q for our third quarter ended July 31, 2008, filed on September 9, 2008. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUFFLE MASTER, INC. (Registrant) Date:October 2, 2008 /s/ Mark L. Yoseloff Mark L. Yoseloff Chairman of the Board and Chief Executive
